EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In view of the 02/11/2021 amendments presented at the time of election and after the interview of 01/05/2021, this application, upon further examination, is placed in condition for allowance. Note that the 12/20/2020 restriction requirement is hereby WITHDRAWN as to any claim that requires all the limitations of the amended claim 1 currently considered allowable. Additionally, upon further consideration in view of the 02/11/2021 amendments, the previously restricted claims 12-15, later non-elected and canceled by the Applicant, may be reinstated by the Applicant if submitted in a timely filed amendment to include all the limitations of an allowable claim. Applicant(s) are further advised that claims drawn to the subject matter of the previously restricted claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
To correct minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, replace -MOS2- with - molybdenum disulfide (MoS2)-. 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1, 3-5 and 7-11, as amended, are considered allowable over the prior art, since the closest prior art found during this examination, Lee et al. [US 20120220053] and Miller et al. [US 4024560], neither alone nor in combination, do not teach nor fairly suggest a field effect transistor pyroelectric bio sensor apparatus having the structure set forth in the amended claim 1 where the conductive channel must further comprise at least one of graphene; graphene related materials (GRM); reduced graphene oxide; molybdenum disulfide (MoS2); phosphorene; silicon nanowires and carbon nanotubes and must further comprise hybrid structures as recited.  It is further noted that, absent a clear cut specific definition in the original specification, the term ‘graphene related materials’ has been assigned its broadest reasonable interpretation, that is, a ‘material consisting of a single layer of atoms’. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798